

	

		II

		109th CONGRESS

		1st Session

		S. 261

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2005

			Mr. Lieberman (for

			 himself, Mr. Chafee,

			 Mr. Kennedy, Mr. Dayton, Mr.

			 Salazar, Mr. Reed,

			 Mr. Kerry, Mr.

			 Kohl, Ms. Stabenow,

			 Mr. Durbin, Ms.

			 Cantwell, Mr. Dodd,

			 Mr. Biden, Mr.

			 Feingold, Mr. Leahy,

			 Mr. Corzine, Mr. Lautenberg, Mrs.

			 Murray, Mr. Harkin,

			 Mr. Schumer, Mrs. Clinton, Mr.

			 Sarbanes, Mrs. Boxer, and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To designate a portion of the Arctic National Wildlife

		  Refuge as wilderness.

	

	

		1.Designation of portion of

			 Arctic National Wildlife Refuge as wildernessSection 4 of the National Wildlife Refuge

			 System Administration Act of 1966 (16 U.S.C. 668dd)

			 is amended by adding at the end the following:

			

				(p)Designation of

				certain land as wildernessNotwithstanding any other provision of

				this Act, a portion of the Arctic National Wildlife Refuge in Alaska comprising

				approximately 1,559,538 acres, as generally depicted on a map entitled

				Arctic National Wildlife Refuge—1002 Area. Alternative E—Wilderness

				Designation, October 28, 1991 and available for inspection in the

				offices of the Secretary, is designated as a component of the National

				Wilderness Preservation System under the Wilderness Act (16 U.S.C. 1131 et

				seq.).

				.

		

